Citation Nr: 9922274	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  96-23 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for vision fluxies, due 
to undiagnosed illnesses.

2.  Entitlement to service connection for a temperature 
disorder, due to undiagnosed illnesses.

3.  Entitlement to service connection for memory loss, due to 
undiagnosed illnesses.

4.  Entitlement to service connection for headaches, due to 
undiagnosed illnesses.

5.  Entitlement to service connection for joint pains, due to 
undiagnosed illnesses.

6.  Entitlement to service connection for a disability 
manifested by foot pain.

7.  Entitlement to service connection for a disability 
manifested by back pain.

8.  Entitlement to service connection for tinnitus (ringing 
in the ears).


9.  Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty in the Southwest Asia 
Theater from December 1990 to April 1991.  He had active duty 
for training from July 1968 to November 1968, along with 
prior National Guard service.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1995 by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA); the claim had been referred to the 
Nashville RO by VA's Montgomery, Alabama, RO for adjudication 
based on the presence of claims arising out of the veteran's 
Persian Gulf War service.  The case was thereafter returned 
to the Montgomery RO, which now has RO jurisdiction of the 
veteran's claims.

The issues of entitlement to service connection for memory 
loss, due to undiagnosed illnesses; entitlement to service 
connection for joint pains, due to undiagnosed illnesses; 
entitlement to service connection for a disability manifested 

by foot pain; and entitlement to service connection for a 
disability manifested by back pain, are the subjects of the 
REMAND section of this decision, set forth below.


FINDINGS OF FACT

1.  Vision fluxies are not shown.

2.  A temperature disorder is not shown.

3.  Post-service headaches are shown to be symptomatic of a 
sinus disability.

4.  Tinnitus (ringing in the ears) is first shown subsequent 
to separation from service, and is not shown to be related to 
service.

5.  Allergies are shown, by clear and convincing evidence, to 
have been manifested prior to the veteran's most recent 
period of active service.

6.  Pre-existing allergies are shown to have increased in 
severity during active service.


CONCLUSIONS OF LAW

1.  A claim for service connection for vision fluxies, due to 
undiagnosed illnesses, is not well grounded.  38 U.S.C.A. 
§§ 1110, 1117, 5107(a) (West 1991); 38 C.F.R. § 3.317 (1998).

2.  A claim for service connection for a temperature 
disorder, due to undiagnosed illnesses, is not well grounded.  
38 U.S.C.A. §§ 1110, 1117, 5107(a) (West 1991); 38 C.F.R. 
§ 3.317 (1998).


3.  Headaches, due to undiagnosed illnesses, were not 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110, 1117 (West 1991); 38 C.F.R. § 3.317 (1998).

4.  A claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(d) (1998).

5.  Pre-existing allergies were aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court) held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two. 

Entitlement to service connection for a particular disability 
requires evidence both of the existence of a current 
disability and that the disability resulted from a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Active 
military service includes active duty, any period of active 
duty for training during which the individual was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty, and any period of inactive duty training during 
which the individual was disabled or died from an 

injury incurred or aggravated in the line of duty.  
38 U.S.C.A. §§ 101(24), 106 (West 1991).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

Additionally, service connection may be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue; signs 
or symptoms involving skin; headaches; muscle pain or joint 
pain; neurologic signs or symptoms; neuropsychologic signs or 
symptoms; signs or symptoms involving the respiratory system 
(upper or lower); sleep disturbances; gastrointestinal signs 
or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; or menstrual disorders.  38 C.F.R. § 3.317(a)(b) 
(1998).  The chronic disability must have become manifested 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a) (1998).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (1998).  Further, a chronic 
disability is one that has existed for six months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(3) (1998).  The six-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability were first manifested.  Id.  

However, compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a) if there is affirmative evidence that an 
undiagnosed illness, (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations 

during the Persian Gulf War; (2) was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) is the result of the veteran's 
own willful misconduct or the abuse of alcohol or drugs.  
38 C.F.R. § 3.317(c) (1998).   

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d) (1998).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  Id.  

Each of the issues on appeal, other than those that are the 
subject of the REMAND section of this decision, is discussed 
below.

I.  Entitlement to Service Connection for Vision Fluxies, a 
Temperature Disorder, and Headaches, Due to Undiagnosed 
Illnesses

The veteran contends, essentially, that he has a vision 
disorder (classified as vision fluxies) and a temperature 
disorder (which the Board assumes, for the purpose of this 
discussion, is an idiopathic disorder, not etiologically 
related to any causative event or illness, that is manifested 
by abnormal body temperature).  He specifically alleges that 
both of these disorders are attributable to his service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; that is, he alleges that these disorders are 
symptomatic of undiagnosed illnesses.  

The medical record, however, is devoid of evidence that 
either vision fluxies or a temperature disorder is currently 
manifested.  The report of a March 1994 VA eye examination, 
while noting that the veteran indicated that his vision 
"fluctuates," shows diagnoses only of myopia, astigmatism and 
presbyopia; it does not show that 

a problem exemplified by fluctuating or persistently-changing 
vision is manifested.  Likewise, none of the other clinical 
records associated with the veteran's claims folder, to 
include other reports of VA treatment and examinations, shows 
the presence of any such disability.

Similarly, the report of a VA general medical examination 
conducted in March 1994 does not show that a disorder 
manifested by temperature change has been discerned.  This 
report shows that, while various diagnoses were rendered at 
that time, none of these relate to body temperature.  It is 
noted that neither this examination report, nor any other 
medical record, shows that body temperature abnormalities 
that were not attributed to a particular medical problem have 
been identified.  (It is also noted that the March 1994 VA 
examination report shows that the veteran's body temperature 
was recorded as 98.6 degrees.)

In brief, the medical evidence does not demonstrate that 
either vision fluxies or a temperature disorder, whether the 
product of undiagnosed illnesses or not, is currently 
manifested.  Since service connection cannot be granted for a 
disability that does not currently exist, the Board must 
accordingly find that a claim for service connection for any 
such disability is not well grounded and therefore must be 
denied, pursuant to the decision of the Court in Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  See Caluza, supra.  See also 
Rabideau v. Derwinski, 2 Vet. App. 141 (1993), and Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

In contrast, the medical evidence clearly shows the presence 
of headaches.  The clinical record is replete with complaints 
by the veteran of headaches; such complaints are noted, for 
example, on the report of the March 1994 VA examination.  
These records, however, show that these headaches have been 
deemed to be a symptom of the veteran's sinusitis.  The March 
1994 VA examination report indicates impressions to include 
recurrent headaches associated with sinusitis.  Since the 
veteran's headaches have been associated with a diagnosed 
illness - that is, sinusitis - it therefore follows that the 
presence of headaches due to an undiagnosed illness is not 
shown.  It also follows that, since service connection 

cannot be granted for a disability that is not shown to exist 
- which, to reiterate, in this case is a disability 
specifically classified as headaches due to undiagnosed 
illnesses - a claim therefor is not well grounded.  See 
Caluza, supra; see also Brammer, supra, and Rabideau, supra.  
It must be emphasized that the provisions of 38 C.F.R. 
§ 3.317 (1998), whereby service connection for undiagnosed 
illnesses due to Persian Gulf War service is authorized, 
stipulates that the disabilities for which such benefits are 
sought are limited to those that have not been attributed to 
any known clinical diagnosis by history, physical examination 
or laboratory tests.  38 C.F.R. § 3.317(a) (1998).

The Board acknowledges that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the veteran has not 
indicated that any such evidence is available.  The Board 
must point out that its duty to assist the veteran in the 
development of his claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991), does not arise until a claim is shown 
to be well grounded.  The Board must also point out that the 
veteran is free to submit new and material evidence, and 
reopen his claims for service connection for vision fluxies, 
a temperature disorder, and headaches, due to undiagnosed 
illnesses, at any time.

II.  Entitlement to Service Connection for Tinnitus

With regard to the veteran's claim for service connection for 
tinnitus, the Board notes that the post-service medical 
record clearly reflects the presence of this disability.  A 
private medical record dated in February 1993 shows that he 
cited the presence of tinnitus "for years"; this record also 
shows that he "worked in loud 

noise over the years."  Likewise, the report of a March 1994 
VA audiological examination indicates that he indicated the 
presence of bilateral and constant tinnitus since 1991.

The veteran's service medical records, and in particular 
those compiled during his service during the Persian Gulf 
War, do not show the presence of tinnitus, or symptoms 
thereof.  While this disability has been manifested 
subsequent to his separation from service, the Board must 
emphasize that the Court has held that a well-grounded claim 
requires satisfaction of criteria that include the presence 
of an inservice disability and a nexus between a current 
disability and that inservice disability (or evidence that a 
current disability is related to service).  In the case at 
hand, the evidence does not demonstrate that tinnitus was 
manifested during service.  In addition, the evidence does 
not demonstrate that the post-service manifestation of 
tinnitus has been attributed to service, either by means of a 
nexus (as established by clinical findings) to an inservice 
incident or problem, or by means of a diagnosis relating the 
post-service manifestation of tinnitus to service; see 
38 C.F.R. § 3.303(d) (1998). 

The Board notes that the veteran has, essentially, contended 
that his current tinnitus was caused by his active service; 
it is also noted that he reported, in March 1994, that he has 
had progressive symptoms of tinnitus since 1991.  However, 
while he is competent to report his symptoms, he is not 
qualified, in the absence of evidence indicating that he has 
the requisite medical training or expertise, to render 
medical opinions.  His contention that his tinnitus is 
attributable to his service is no more than unsupported 
conjecture and can be assigned no probative value.

The Board must therefore conclude that, in the absence of 
evidence demonstrating either an inservice disorder, or a 
nexus or relationship between service and the tinnitus that 
is currently manifested, the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
tinnitus could be granted, as is required under the 
provisions 

of 38 U.S.C.A. § 5107(a) (West 1991).  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992).  The Board 
accordingly finds that the veteran's claim is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.  In addition, the Board notes 
that the veteran has not indicated that any evidence that 
would render his claim well grounded is available.  The Board 
must point out that its duty to assist the veteran in the 
development of his claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991), does not arise until a claim is shown 
to be well grounded.  See Robinette, supra; see also Epps, 
supra, and McKnight, supra.  The Board must also point out 
that the veteran is free to submit new and material evidence, 
and reopen his claim for service connection for tinnitus, at 
any time.

III.  Entitlement to Service Connection for Allergies

The Board initially finds that this claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, the veteran has presented a claim that is plausible.  He 
has not alleged that any records of probative value that may 
be obtained, and which have not already been sought or 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist him in the 
development of this claim, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), is satisfied.

Applicable regulations stipulate that a veteran is presumed 
to be in sound condition when entering service, except as to 
defects, infirmities or disorders noted on entrance 
examination.  38 C.F.R. § 3.304(b) (1998).  This presumption, 
however, can be rebutted by obvious or manifest evidence that 
demonstrates that the disorder at issue had been manifested 
prior to entrance.  38 C.F.R. § 3.304(b) (1998).  With regard 
to the veteran's claim for service connection for allergies, 
the report of an enlistment examination, dated in February 
1989, shows that he was clinically evaluated as normal in all 
relevant aspects.  A report of medical history compiled at 
that time shows that he indicated affirmatively as to whether 
he had, or ever had, 

hay fever, and specifically notes "[s]easonal hay fever," but 
does not otherwise reference the presence of allergies.

The medical evidence, however, clearly and obviously 
demonstrates that allergies had been manifested prior to the 
veteran's entrance into service, notwithstanding the 
ambiguous "hay fever" cited on the report of medical history 
in February 1989.  A private medical record dated in May 1980 
shows that he underwent testing in order to identify the 
source of allergic reactions.  A private medical record dated 
in February 1993 shows that he apparently indicated to the 
private physician that he was "known to have nasal allergies 
all of his life...."  The Board believes that these records, 
dated both prior to his entrance into service, and subsequent 
thereto, provide a sufficient basis for concluding that his 
allergies pre-existed his active service. 

Having determined that the veteran's allergies had been 
manifested prior to service, the question that must 
accordingly be resolved by the Board is whether this 
disability increased in severity therein, in that service 
connection can be granted on the basis of inservice 
aggravation of that disorder.  38 U.S.C.A. § 1110 (West 
1991).  The Board finds that this question can be answered in 
the affirmative, and that service connection for allergies 
based on inservice aggravation is appropriate.

As indicated above, the report of the medical examination 
conducted on enlistment does not indicate the presence of 
allergies, or symptoms thereof.  Service medical records 
dated in February 1991 and March 1991, however, show that he 
was accorded treatment for problems identified as allergies.  
While the report of the separation medical examination, dated 
in July 1991, does not refer to the presence of allergies, or 
a history thereof, the report of medical history prepared in 
conjunction with that examination notes, in addition to 
seasonal hay fever, the presence of allergies to dust, 
pollen, shellfish and oranges, and the use of medications.  
The Board is legally proscribed from drawing any medical 
conclusions from this evidence; see Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  However, it also notes that a 
physician has found that the veteran's allergies were 

aggravated by his service; the report of the March 1994 VA 
medical examination shows impressions to include "[a]llergic 
sinusitis currently on drops, may well have been aggravated 
by oil fire exposure."  

Based on the findings set forth in the March 1994 VA 
examination report, when such findings are read in 
conjunction with the veteran's service medical records, the 
Board concludes that the evidence favors the granting of 
service connection for allergies, premised on inservice 
aggravation of a pre-existing disability.


ORDER

A claim for service connection for vision fluxies, due to 
undiagnosed illnesses, is not well grounded, and is 
accordingly denied.  A claim for service connection for a 
temperature disorder, due to undiagnosed illnesses, is not 
well grounded, and is accordingly denied.  A claim for 
service connection for headaches, due to undiagnosed 
illnesses, is not well grounded, and is accordingly denied.  
A claim for service connection for tinnitus (ringing in the 
ears) is not well grounded, and is accordingly denied.  A 
claim for service connection for allergies is granted.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claims of entitlement to service connection for memory loss, 
due to undiagnosed illnesses; for joint pains, due to 
undiagnosed illnesses; for a disability manifested by foot 
pain; and for a disability manifested by back pain.  

In particular, the Board notes that the clinical record shows 
the presence of various and multiple joint pains, to include 
foot and back pain.  The report of the March 1994 VA 
examination indicates impressions to include "[d]iffuse 
arthralgias back, 

knees and elbows," but does not show whether these complaints 
were attributable to an identifiable disorder or disorders, 
or were instead symptomatic of an undiagnosed illness or 
illnesses.  Similarly, a summary of private medical 
treatment, referring to the period from February 1993 to 
April 1993, notes that the veteran "has had...short term memory 
loss."  

In brief, the medical record is sufficiently unclear as to 
whether there is clinical evidence to support a finding with 
regard to the existence of the veteran's claimed symptoms, or 
whether, if manifested, they are the product of an 
undiagnosed illness or can be attributed to a diagnosed 
disorder.  The Board therefore finds that the report of a VA 
examination would be helpful, and notes that, if special 
examinations are appropriate to exclude or rule out known 
diagnoses, such examination(s), i.e., orthopedic and/or 
neurologic, should be scheduled.  See Veteran's Benefits 
Administration (VBA) Circular 20-92-29 (July 2, 1997).

Accordingly, these claims are REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for joint pains 
and memory loss subsequent to December 
1995.  

2.  Upon receipt of any and all such 
names and addresses, and duly executed 
authorization for the release of private 
medical records if necessary, the RO 
should request that all health care 
providers identified by the veteran 
furnish legible copies of all medical 
records compiled pursuant to treatment 
accorded the veteran since December 1995 
for joint pains and memory loss.


3.  The RO should accord the veteran 
appropriate VA examinations for joint 
pain, to include but not limited to foot 
and back pain, and for memory loss.  The 
examiners should be requested to address 
each of the veteran's alleged signs or 
symptoms individually, providing an 
opinion as to whether or not there are 
any clinical or objective indications of 
these alleged symptoms.  If such 
objective evidence is present, the 
examiners should provide a description of 
the evidence or indications.  
Furthermore, for each and every symptom 
alleged by the veteran, with regard to 
both his joint complaints and memory 
loss, the examiners should provide an 
opinion as to whether the symptom is 
attributable to a "known" clinical 
diagnosis, in light of the medical 
history and examination findings.  If so, 
the examiners should identify the 
diagnosed disorder, explain the basis for 
the diagnosis, and render an opinion as 
to the etiological basis of the diagnosed 
disorder and its date of onset.

All tests and studies indicated should be 
preformed in conjunction with these 
examinations and reported in detail.  If 
special examinations are appropriate in 
order to rule out known diagnoses, such 
examination(s), i.e., orthopedic and/or 
neurologic, should be scheduled.  The 
veteran's claims folder, a copy of 
38 C.F.R. § 3.317 (1998), and a copy of 
this Remand are to be made available to 
the examiner(s) for their review and 
referral, prior to any examination.


4.  The RO is to advise the veteran, in 
the course of scheduling this 
examination, that failure to report for a 
scheduled examination, without showing 
good cause, may result in adverse action 
by VA with regard to his claim.  The RO 
should also advise him and his 
representative that additional evidence 
as to these claims may be submitted while 
these claims are in Remand status.

5.  Thereafter, the RO should review the 
veteran's claims, and determine whether 
service connection for memory loss, due 
to undiagnosed illnesses; for joint 
pains, due to undiagnosed illnesses; for 
a disability manifested by foot pain; and 
for a disability manifested by back pain 
can now be granted.  If the decision 
remains in whole or in part adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond thereto.  The case should then be 
returned to the Board for further 
consideration, as warranted.

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process considerations.  No 
inferences as to the ultimate disposition of these claims 
should be made.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 

